[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-10732                 ELEVENTH CIRCUIT
                                                             DECEMBER 23, 2008
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 06-00038-CR-1-MMP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ALAN JESSE CROSSLEY,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (December 23, 2008)

Before ANDERSON, DUBINA and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant Alan Jesse Crossley appeals his conviction for conspiracy to
manufacture, distribute, and possess with intent to distribute marijuana plants, in

violation of 21 U.S.C. § 846. On appeal, Crossley argues that the district court

erred by not suppressing the evidence the officials seized at his house, because his

consent was the product of an illegal detention.

      In reviewing the denial of a motion to suppress, we review the district

court’s factual findings for clear error, and review de novo the application of the

law to the facts. United States v. Perez, 443 F.3d 772, 774 (11th Cir. 2006). The

facts are construed in the light most favorable to the party that prevailed below. Id.

      The Fourth Amendment prohibits unreasonable searches and seizures. U.S.

Const. amend. IV. A seizure occurs “‘when the officer, by means of physical force

or show of authority, has in some way restrained the liberty of a citizen.’” United

States v. Franklin, 323 F.3d 1298, 1301 (11th Cir. 2003) (quoting Terry v. Ohio,

392 U.S. 1, 19 n.16, 88 S.Ct. 1868, 1879 n.16, 20 L.Ed.2d 889 (1968)). The

Supreme Court has held:

      Law enforcement officers do not violate the Fourth Amendment’s
      prohibition of unreasonable seizures merely by approaching
      individuals on the street or in other public places and putting
      questions to them if they are willing to listen. Even when law
      enforcement officers have no basis for suspecting a particular
      individual, they may pose questions, ask for identification, and request
      consent to search [property]-provided they do not induce cooperation
      by coercive means. If a reasonable person would feel free to terminate
      the encounter, then he or she has not been seized.



                                           2
United States v. Drayton, 536 U.S. 194, 200-01, 122 S.Ct. 2105, 2110, 153

L.Ed.2d 242 (2002) (internal citations omitted). We have held that the following

factors are relevant in determining whether a seizure occurred include:

      whether a citizen’s path is blocked or impeded; whether identification
      is retained; the suspect’s age, education and intelligence; the length of
      the suspect’s detention and questioning; the number of police officers
      present; the display of weapons; any physical touching of the suspect,
      and the language and tone of voice of the police.

Perez, 443 F.3d at 778 (quotations omitted). An officer’s statement that an

individual is the focus of an investigation also is a relevant factor. See United

States v. Puglisi, 723 F.2d 779, 783 (11th Cir. 1984). However, an officer’s

statement that he believes that the defendant is involved in drug activity, without

more, is insufficient to establish that the defendant was seized. See United States

v. Berry, 670 F.2d 583, 597 n.13 (5th Cir. Unit B 1982) (en banc).

      In United States v. De La Rosa, 922 F.2d 675 (11th Cir. 1991), the district

court determined that the initial encounter between the defendant and the officers

was a non-coercive encounter to which the Fourth Amendment did not apply. Id.

at 678. In De La Rosa, an officer (1) blocked the defendant’s car, which was

parked in front of his apartment, (2) identified himself to the defendant, who was

exiting the car after returning to his apartment, (3) requested and received the

defendant’s driver’s license, and (4) elicited permission to search the defendant’s



                                           3
car before returning the license. Id. at 677-78. We held that, under the totality of

the circumstances, a reasonable person would have felt free to leave, and thus, the

officer did not seize the defendant within the meaning of the Fourth Amendment.

Id. at 678.

       Base on our review of the record, we conclude that the district court did not

err in denying Crossley’s motion to suppress, based on its finding that, under the

totality of the circumstances, a reasonable person would have felt free to leave.

Accordingly, we affirm Crossley’s conviction.

       AFFIRMED.




                                          4